Citation Nr: 1620314	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  10-15 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 30 percent for service-connected rheumatic heart disease with aortic valve replacement.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  

These matters come before the Board of Veterans' Appeals (Board) from a May 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge (VLJ) in May 2015, and a copy of the hearing transcript has been associated with the claims file.  

These matters were previously remanded by the Board in August 2015 in order to obtain relevant VA treatment records and to afford the Veteran a VA examination.  As discussed below, the Board finds there has been substantial compliance with prior remand directives, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's rheumatic heart disease with aortic valve replacement has been manifested by a workload of no worse than between 5 and 7 metabolic equivalents (METs) and a left ventricular ejection fraction (LVEF) of no worse than 55 percent, without evidence of cardiac hypertrophy, dilatation, or chronic congestive heart failure.  

2.  The Veteran is not precluded from securing and following a substantially gainful occupation by reason of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 30 percent for service-connected rheumatic heart disease with aortic valve replacement have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code (DC) 7016 (2015).  

2.  The criteria for a TDIU rating have not been met for any period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25, 4.26 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Regarding his claim of entitlement to an increased disability rating in excess of 30 percent for service-connected rheumatic heart disease with aortic valve replacement, the Veteran is entitled to generic notice of the evidence needed to substantiate an increased rating claim, namely evidence demonstrating a worsening or increase in severity of the disability, and general notice of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  Such notice was provided within a September 2007 notice letter sent to the Veteran.  A subsequent notice letter in October 2007 provided adequate notice regarding the Veteran's claim of entitlement to a total disability rating based upon individual unemployability (TDIU).  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's relevant VA treatment records, including VA examination reports, Social Security Administration (SSA) disability records, and the Veteran's lay statements.  

VA provided relevant examinations in October 2007 and, most recently, in October 2015, as directed by the August 2015 Board remand.  The VA examinations and opinions of record are adequate to decide the Veteran's claims on appeal because they were based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, they contain sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Given the above development, the Board finds that there has been substantial compliance with prior remand directives, and no further remand is required.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claims on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Increased Rating - Rheumatic Heart Disease  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2015).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Generally, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  Therefore, the Board has considered the relevant temporal period from one year prior to the Veteran's August 2007 claim, or from August 2006 to the present.  

The Veteran's service-connected rheumatic heart disease with aortic valve replacement is currently rated as 30 percent disabling under Diagnostic Code (DC) 7000-7016, indicating valvular and rheumatic heart disease rated as prosthetic heart valve replacement.  38 C.F.R. § 4.104, DC 7016 (2015).  Under DC 7016, a 30 percent disability rating is warranted when a workload of greater than 5 metabolic equivalents (METs) but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  Id.  A 60 percent disability rating is warranted when there is more than one episode of acute, congestive heart failure in the past year, or; when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular (LV) dysfunction with an ejection fraction (EF) of 30 to 50 percent.  Id.  A maximum schedular 100 percent disability rating is warranted for chronic congestive heart failure, or; when a workload of 3 METs of less results in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is LV dysfunction with an EF of less than 30 percent.  Id.  

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  38 C.F.R. § 4.104, Note (2) (2015).  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  Id.  

Turning to the evidence of record during the relevant temporal period, VA treatment records from February 2007 document an echocardiogram which showed that the Veteran's left ventricular function was preserved overall.  There were no left ventricular segmental wall motion abnormalities, no pericardial effusion, no intracardiac masses, and no significant valvular insufficiency.  The Veteran's LV was normal size, with normal function and an EF greater than 55 percent.  

Upon VA examination in October 2007, the examiner noted the Veteran's diagnosis  of status post aortic valve replacement secondary to rheumatic heart disease.  The Veteran reported chronic stable dyspnea on exertion for the last 25 years, without chest pain or other significant problems.  He denied any significant recent changes or other significant complaints or current issues.  The examiner noted that the Veteran's February 2007 echocardiogram, physical examination, and history suggested that the Veteran's heart was working as well as it had ever worked.  The examiner noted that additional cardiac testing was not indicated, based on the Veteran's known disease level, physical activities, and reported symptoms; however, the examiner estimated the Veteran's METs at 5 to 7 based on his complaints of stable dyspnea upon exertion, without a history of atrial fibrillation.  With regard to the effects of the condition on the Veteran's usual occupation and daily activities, the examiner noted that he had previously been employed as a bookkeeper prior to heart surgery, but following surgery, he was told by his employer that he would have to go on disability because of his overall insurance risk; moreover, the Veteran was subsequently found to be disabled by SSA.  The examiner noted that there was no real change in the Veteran's ability to work, and that he had no symptoms at rest, but his daily activities were limited by shortness of breath which had not significantly changed in the last 25 years.  

VA treatment records from April 2009 document a normal echocardiogram, with normal chamber sizes and left ventricular systolic function, with a qualitative EF of greater than 55 percent.  In February 2010, the Veteran's condition was noted to be stable.  

In September 2010, the Veteran reported intermittent chest pain two to three times per week without change in frequency or severity since his heart surgery.  He noted that it usually occurred after moderate exertion and was associated with shortness of breath, nausea, dizziness, and fatigue.  An echocardiogram showed normal overall left ventricular size and function, with mild diastolic dysfunction, and an qualitative EF greater than 55 percent.  The treating VA physician noted that, upon consultation with another physician, the Veteran's reported symptoms were not cardiac in nature, but may be to some kind of neurological complications from his sternotomy, or pleuritic pain.  Moreover, given the stability of his symptoms for years, the physician determined that further evaluation was unnecessary.  

A December 2011 letter from the Veteran's VA treating licensed clinical social worker (LCSW) stated that the Veteran was never been offered cardiac rehab, had never regained his strength and stamina after his heart valve replacement, and was not given the opportunity to build up his heart muscle to help him have an increased quality of life.  

VA treatment records from October 2013 note that the Veteran did not have a history of congestive heart failure.  However, following a February 2015 electrocardiogram, VA treatment records document a cardiac diagnosis of congestive heart failure.  

In April 2015, an echocardiogram showed normal systolic function and wall motion, with no evidence of an intracavitary mass or thrombus, and a normal functioning mechanical valve in the aortic position.  

At the May 2015 Board hearing, the Veteran reported symptoms including fatigue, dizziness, and angina upon exertion; however, he denied any episodes of congestive heart failure in the past year.  

At the most recent VA examination in October 2015, the VA examiner noted that diagnostic cardiac stress testing was medically contraindicated given the Veteran's reports of lower extremity musculoskeletal conditions which impeded the utilization of treadmill testing; moreover, his METs level was easily estimated based on the Veteran's known disease, level of physical activity, and reported symptoms.  Indeed, the examiner estimated the Veteran's METs level due to his rheumatic heart disease as between 7 and 10 based upon a normally functioning prosthetic aortic valve (without regurgitation or stenosis) and normal LV function with normal EF (greater than 55 percent).  Moreover, given the Veteran's normally functioning valve and normal LV function with excellent EF, the VA examiner noted that the Veteran's intermittent chest discomfort, shortness of breath, and intermittent fatigue were most likely not related to his service-connected heart condition.  Additionally, the examiner noted that there was no congestive heart failure.  Finally, the examiner noted that the Veteran had no prescribed activity limitations due to his rheumatic heart disease with aortic valve replacement, but that his condition required chronic lifelong anticoagulation therapy; therefore, jobs that would put the Veteran at increased risk of potentially life-threatening bleeding (such as contact sports, or walking construction beams high above ground), or those which involved remote travel with prolonged time away from facilities for lab monitoring, were to be avoided.  He concluded that the Veteran's rheumatic heart disease with aortic valve replacement, alone or in the aggregate with his service-connected major depressive disorder, should not impair his ability to obtain or maintain gainful employment at jobs other than those which would put Veteran at increased risk of potentially life-threatening bleeding; specifically, sedentary and light duty jobs were not precluded.  He noted that the Veteran's SSA disability was granted during a period of symptomatic aortic regurgitation, prior to his to his aortic valve replacement.  

Following a review of the evidence of record, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 30 percent for service-connected rheumatic heart disease with aortic valve replacement.  

As noted above, for an increased 60 percent disability rating under DC 7016, the evidence must document more than one episode of acute, congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope; or LV dysfunction with an EF of 30 to 50 percent.  38 C.F.R. § 4.104, DC 7016.  Notably, while a February 2015 electrocardiogram documents an isolated diagnosis of congestive heart failure, there is no evidence of record that the Veteran's heart condition resulted in more than one episode of acute congestive heart failure in the past year, or at any time on appeal.  Notably, at the May 2015 Board hearing, the Veteran denied any congestive heart failure in the previous year.  Additionally, the evidence of record, as discussed above, documents that the Veteran's LVEF has been no worse than 55 percent or greater; additionally, his workload resulting in dyspnea, fatigue, angina, dizziness, or syncope has not been found or estimated to be between 3 and 5 METs.  Rather, the October 2007 VA examiner estimated the Veteran's METs level at 5 to 7, and the October 2015 VA examiner estimated the Veteran's METs level at 7 to 10.  Such objective findings do not meet the required severity in order to warrant an increased 60 percent or 100 percent disability rating under DC 7016.  See id.  

The Veteran is competent to report his observable symptoms as he experiences them through his senses, including fatigue, dizziness, and angina.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, to the extent the Veteran has asserted that such symptoms are reflective of an increased severity of his service-connected rheumatic heart disease, such statements are afforded little probative value when compared to the objective medical evidence of record, as the Veteran is not shown to possess cardiac medical expertise to opine regarding his heart condition, which is not capable of lay observation and is assessed via diagnostic testing and cardiac expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, to the extent that the Veteran's has reported, both at the time of his August 2007 increased rating claim and in May 2008, that his VA treatment providers have told him that his heart condition was getting worse, such statements are inconsistent with the additional evidence of record, specifically VA treatment records, and therefore, of little probative value.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Additionally, the Board acknowledges that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Significantly, however, consulting VA physicians in September 2010 stated that the Veteran's reported symptoms were not cardiac in nature, but may be to some kind of neurological complications from his sternotomy, or pleuritic pain.  Moreover, the October 2015 VA examiner opined that the Veteran's intermittent chest discomfort, shortness of breath, and intermittent fatigue were most likely not related to his service-connected heart condition, based upon the Veteran's normally functioning valve and normal LV function with excellent EF.  Therefore, such symptoms are not shown by the probative evidence of record to be attributable to the Veteran's service-connected heart condition.  

In conclusion, the preponderance of the probative evidence of record shows that the Veteran's level of impairment resulting from his service-connected rheumatic heart disease has remained essentially stable for the entire pendency of the appeal period, such that neither an increased disability rating in excess of 30 percent nor a staged rating is warranted.  As a preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2015).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected rheumatic heart disease that would render the schedular criteria inadequate.  The Veteran's symptoms, discussed in detail above, are contemplated in the schedular rating assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability rating for his level of impairment.  In other words, he did not have any symptoms from his service-connected heart disorder that are unusual or different from those contemplated by the schedular criteria.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's heart disability are considered by the schedular rating assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  


IV.  TDIU

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2015).  There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a).  Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

For the above purpose of considering one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  Id.  

The United States Court of Appeals for Veterans Claims (CAVC) has indicated that the unemployability question, or the veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and that the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

Finally, marginal employment shall not be considered substantially gainful employment and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Veteran submitted his informal TDIU claim in October 2007.  Therefore, he submitted a formal application for increased compensation based upon individual unemployability in November 2007.  Thereafter, the Veteran has continued to assert he is unemployable due to his service-connected disabilities, including rheumatic heart disease.  

The Veteran's service-connected disabilities include rheumatic heart disease with aortic valve replacement (rated as 30 percent disabling from January 1, 1987) and major depressive disorder (rated as 30 percent disabling from October 11, 2011).  His combined disability rating is 50 percent from October 11, 2011.  Therefore, the Veteran does not meet schedular criteria for a TDIU rating for any period on appeal.  See 38 C.F.R. § 4.16(a).  The Board notes that this does not foreclose the possibility of a TDIU rating on an extraschedular basis; however, as discussed below, the Board finds that the Veteran has not been shown to be unable to secure or follow a substantially occupation due to his service-connected disabilities for any period on appeal; therefore, referral for consideration of a TDIU rating on an extraschedular basis is not warranted.  See 38 C.F.R. § 4.16(b).  

Notably, upon VA examination in October 2007, the VA examiner noted that there had been no real change in the Veteran's ability to work, and that he had no symptoms at rest, but his daily activities were limited by shortness of breath upon exertion.  

Most recently, in October 2015, a VA examiner noted that the Veteran had no prescribed activity limitations due to his rheumatic heart disease with aortic valve replacement, but that his condition (which required chronic lifelong anticoagulation therapy) precluded jobs that would put the Veteran at increased risk of potentially life-threatening bleeding (such as contact sports, or walking construction beams high above ground) or those which involved remote travel with prolonged time away from facilities for lab monitoring.  Regarding the Veteran's service-connected major depressive disorder, the examiner noted the Veteran's reports of depressed mood and intermittent anxiety, with difficulty sleeping and significant anhedonia, and concluded that the Veteran's mild to moderate symptoms of depression would not preclude his ability to obtain or maintain employment.  The examiner stated that the Veteran's rheumatic heart disease with aortic valve replacement and major depressive disorder, alone or in the aggregate, should not impair his ability to obtain or maintain gainful employment at jobs other than those which would put Veteran at increased risk of potentially life-threatening bleeding.  Specifically, he noted that sedentary and light duty jobs were not precluded.  

Notably, SSA disability records document that the Veteran has been found to be disabled from January 16, 1980 due to a diagnosis of arteriosclerotic heart disease (ASHD) with angina.  Significantly, SSA decisions are relevant, but not controlling for VA determinations.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The Board finds it highly probative that the October 2015 VA examiner noted that the Veteran's award of SSA disability was granted during a period of symptomatic aortic regurgitation, prior to his to his aortic valve replacement.  

Significantly, neither the October 2007 nor the October 2015 VA examiners opined that the Veteran was completely precluded from securing or following a substantially gainful occupation due to his service-connected disabilities.  While the Board has considered the Veteran's own statements asserting that he is unemployable due to such conditions, the Veteran is not competent to provide an expert opinion as to whether his service-connected disabilities completely preclude his ability to secure or follow a substantially gainful occupation.  See Jandreau, 492 F.3d at 1376-77.  

Indeed, the Veteran's assigned 30 percent disability ratings currently in effect recognizes some occupational impairment resulting from the Veteran's cardiac and psychiatric disabilities.  Nevertheless, for the reasons and bases set forth above, the preponderance of the evidence is against finding that the Veteran's is precluded from securing or following a substantially gainful occupation due to his service-connected disabilities for any period on appeal.  Thus, a TDIU rating is not warranted, referral for consideration of a TDIU rating on an extraschedular basis is not required, and the claim is denied for the entire period on appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  


ORDER

An increased disability rating in excess of 30 percent for service-connected rheumatic heart disease with aortic valve replacement is denied for the entire period on appeal.  

A TDIU rating is denied for the entire period on appeal.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


